Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
This action is in response to the application filed on 12/28/2019. 
Claims 1-15 are pending and examined below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:	
Group I: Claims 1-6, drawn to a method for facilitating an online transaction, comprising: transferring funds or other commerce to a holding account; allowing holding account to be locked, whereby buyer agrees to surrender withdrawal privileges thereby inhibiting withdrawal; allowing viewing access, related to holding account locked status and verification of fund availability, may be granted to the seller, which classified in class 705, subclass 42.
Group II: Claims 7-15, drawn to a method for facilitating an online transaction, comprising: systematic disbursement of funds or other resources by way of user-selected protocols including but not limited to: payment on progress or percent-based payment whereby disbursement occurs in increments or are scheduled; payment in full, whereby disbursement occurs in a single payment; down payment, whereby disbursement occurs as an initial payment based on a portion of the total amount owed followed by any number of installments; rate-based payment, whereby disbursement may be based on a fee structure to accommodate flexible arrangements, which classified in class 709, subclass 230.
.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, such as different classes/subclasses, electronic resources, and keywords.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.





/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694